The defendant was convicted in the criminal court of Fulton County of possessing non-tax-paid whisky; his certiorari was overruled by a judge of the superior court, and exceptions to that judgment were taken. The evidence contained in the petition for certiorari, plus that set out in the untraversed answer of the trial judge, amply authorized the defendant's conviction; and the overruling of the certiorari was not error.
Judgment affirmed. MacIntyre and Gardner, JJ., concur.
                        DECIDED JANUARY 22, 1943.